DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 21-26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yanari DE 60121667 T2.
Re claim 1, teaches a method for designing, by means of a computer, a progressive addition lens comprising a distance vision region, a near vision region, and an intermediate vision region, wherein a power gradually changes between the distance vision region and the near vision region, and wherein the progressive addition lens is based on prescription data (see abstract), the method comprising: determining a transmission astigmatic performance parameter corresponding to a prescribed astigmatism included in the prescription data added with an extra astigmatism, the extra astigmatism only being added to the near vision region and the intermediate vision region, out of the distance vision region, the near vision region, and the intermediate vision region (see page 9, lines 7-11); determining lens surface data corresponding to the determined transmission astigmatic performance parameter (see page 9, lines 7-11).
Re claim 2, teaches wherein an amount of vertical power is lower than an amount of horizontal power of at least one point of the near vision region (see page 9, lines 7-13).
Re claim 3, teaches wherein the extra astigmatism expands a clear vision region of the near vision region (see page 9, lines 7-13).
	Re claim 4, teaches wherein the extra astigmatism expands a clear vision region, so that the expanded clear vision region is larger than a clear vision region for a zero extra astigmatism (see page 9, lines 7-13).
	Re claim 5, teaches wherein the expanded clear vision region has a width larger than the clear vision region for the zero extra astigmatism (see page 11, lines 29-36).
	Re claim 7, teaches wherein an amount of vertical power is higher than an amount of horizontal power in at least one point of the near vision region (see page 9, lines 7-13).
	Re claim 8, teaches wherein the extra astigmatism expands a horizontal width of a near vision region having a mean power equal to or above a threshold (see page 11, lines 29-36).
	Re claim 9, teaches wherein the extra astigmatism expands the horizontal width, so that the expanded horizontal width in the near vision region is wider than a horizontal width of a near vision region for a zero extra astigmatism (see page 11, lines 29-36).
	Re claim 21, teaches a progressive addition lens comprising a distance vision region, a near vision region, and an intermediate vision region (see page 9, lines 7-13), wherein a power gradually changes between the distance vision region and the near vision region (see page 4 summary of invention lines 1-6), and wherein the lens has a surface exhibiting transmission astigmatic performance of prescription data added with an extra astigmatism, the extra astigmatism only being added to the near vision region and the intermediate vision region, out of the distance vision region, the near vision region, and the intermediate vision region (see page 9, lines 7-13).
	Re claim 22, teaches wherein the extra astigmatism exhibits an amount of vertical power that is lower than an amount of horizontal power in at least one point of the near vision region (see page 9, lines 7-13).
	Re claim 23, teaches wherein the lens has an expanded clear near vision region, the expanded clear vision region being a clear vision region larger than a clear vision region corresponding to a zero extra astigmatism (see page 11, lines 29-36).
	Re claim 24, teaches wherein the clear vision region is a region exhibiting an astigmatism being below a predetermined threshold (see page 11, lines 29-36).
	Re claim 25, teaches wherein the extra astigmatism, and exhibiting the extra astigmatism exhibits an amount of vertical power being higher than an amount of horizontal power in at least one point of the near vision region (see page 9, lines 7-13).
	Re claim 26, teaches wherein the lens has a horizontal width of a near vision region having a mean power equal to or above a threshold (see page 9, lines 7-13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The reference cited above DE 60121667 T2 seems to teach the applicant’s main feature of newly amended claim 1.  The reference states that by optimizing only the near and intermediate portion astigmatism their invention’s goals will be met.  This optimization, must, by definition, include extra astigmatism.  The office notes that the examiner will be available to discuss this reference and rejection if the applicant wishes to have an interview to expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872